Case 2:21-mj-00019-SMM Document 14 Entered on FLSD Docket 04/12/2021 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 21-019-SMM

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  RONELL BERNARD BRYANT III,

        Defendant.
  ________________________________________/

                            PRETRIAL DETENTION ORDER AND
                            ORDER FINDING PROBABLE CAUSE

         Pursuant to 18 U.S.C. § 3142, commonly known as the Bail Reform Act of 1984, a hearing

  was held on April 5, 2021 to determine whether Defendant RONELL BERNARD BRYANT, III

  should be detained prior to trial. The Defendant appeared before this Court via videoconference

  on the Zoom platform. At the hearing’s outset, the Court advised the Defendant of his right to

  have the proceeding in person. The Defendant acknowledged that he understands that right and,

  after consultation with counsel, agreed to waive that right and consented to have the hearing

  conducted through videoconference. Having discussed the matter with the Defendant, the Court

  finds that his waiver of in person appearance and consent to proceed through videoconference is

  knowing and voluntary.

         The Government moved for pretrial detention of Defendant on the basis that he is a danger

  to the community and substantial or serious risk of flight or nonappearance. Having considered

  the factors enumerated in 18 U.S.C. § 3142(g), this Court finds that no condition or combination
Case 2:21-mj-00019-SMM Document 14 Entered on FLSD Docket 04/12/2021 Page 2 of 6




  of conditions will reasonably assure the safety of the community if he is released. 18 U.S.C. §

  3142(e). The Court makes the following findings with respect to this order for detention:

         I.      Detention Factors:

     A. The nature and circumstances of the offense charged, including whether the offense
        is a crime of violence or involves a narcotic drug.

         Defendant is charged by Criminal Complaint with possession of a firearm and ammunition

  by a convicted felon, in violation of Title 18, United States Code, Section 922(g). The crime of

  being a felon in possession of a firearm is not in itself a crime of violence under the Bail Reform

  Act. United States v. Johnson, 399 F.3d 1297, 1302 (11th Cir. 2005).

     B. The weight of the evidence against the Defendant.

         The weight of the evidence against Defendant is substantial. The Court takes judicial

  notice of the information in the Criminal Complaint and the Pretrial Services Report. The

  Government proceeded by proffer and offered ATF Special Agent Seth Christy for cross-

  examination. The following evidence was established by the Criminal Complaint, the Pretrial

  Services Report, the Government’s proffer, and Special Agent Christy’s testimony:

         On July 9, 2020, the Defendant was arrested on a state arrest warrant outside of his mother’s

  residence in Fort Pierce, Florida. The Defendant was found sitting in the driver’s seat of a Nissan

  sedan parked in the yard of the residence. During a search of the Nissan sedan, law enforcement

  found a bag containing a firearm loaded with ammunition. The bag also contained a receipt with

  the Defendant’s name on it and male clothing. The pistol and ammunition were manufactured

  outside of the State of Florida and have therefore traveled in interstate or foreign commerce.

          Inside a bedroom in the house, deputies found the box for the pistol and a box for the

  ammunition. Deputies also found a purchase receipt for the pistol, which listed the Defendant’s

                                                   2
Case 2:21-mj-00019-SMM Document 14 Entered on FLSD Docket 04/12/2021 Page 3 of 6




  cousin as the purchaser. ATF contacted the firearms dealer where the gun was purchased and

  obtained the original ATF Form 4473 which confirmed that Defendant’s cousin purchased the

  firearm on April 9, 2020.

         Law enforcement obtained a state search warrant to search the Defendant’s cell phone. The

  phone contained several photographs showing the Defendant in possession of firearms. A criminal

  history check revealed that the Defendant was adjudicated guilty for the felony offense of carrying

  a concealed firearm in state court on February 14, 2019.

         During the testimony and proffer, the Government offered Exhibit 1, which is a video

  which the Government said shows the Defendant in possession of a firearm. Defense counsel

  objected to Exhibit 1’s admission for lack of evidence about when the video was taken, and

  specifically, whether it was taken before or after the Defendant’s conviction on February 14, 2019.

  The Court sustained the Defendant’s objection and Exhibit 1 was not admitted into evidence. Next,

  the Government offered Exhibits 13 through 17 into evidence. Exhibits 13 through 17 are screen

  shots of a second video in which the Defendant is seen in possession of firearms. Defense counsel

  objected on the same ground. The Government responded that Defendant was a felon when the

  video was made because people in the video can be seen wearing masks, which did not become

  widely worn until 2020 due to the coronavirus pandemic.         The Court overruled Defendant’s

  objection as to Exhibits 13 through 17 and admitted these exhibits, which show Defendant with a

  gun in his waistband and a gun in front of his pelvis area. In one of the photographs, Defendant is

  smiling surrounded by large bags of what appears to be marijuana. In another he is on a snow

  laden landscape with friends holding a large firearm.




                                                  3
Case 2:21-mj-00019-SMM Document 14 Entered on FLSD Docket 04/12/2021 Page 4 of 6




     C. The history and characteristics of the Defendant.

  The Court takes judicial notice of the information in the Pretrial Services Report. Defendant was

  born in Fort Pierce on December 29, 1993. He is 27 years old. He has lived in the Southern

  District of Florida his entire life.   He does not have a passport and has never traveled

  internationally. His father lives in Denver, Colorado and his mother lives in Fort Pierce, Florida.

  The Defendant is a musician and earns money through writing music or performing gigs.

         Defendant’s Pretrial Services Report shows that in 2017 he pleaded no contest to

  unlawfully carrying a concealed firearm. Adjudication was withheld and the Defendant was

  sentenced to 24 months probation. Defendant violated his probation twice. On February 14, 2019,

  Defendant’s probation was terminated, and he was adjudicated guilty.

         The Pretrial Services Report also reflects that on February 2, 2018, approximately eight

  months after the Defendant pleaded no contest and while Defendant was on probation, Defendant

  was stopped by law enforcement driving a vehicle with a firearm inside. Approximately one year

  later, on February 14, 2019, Defendant became a convicted felon as set forth above. At some time

  in 2020, Defendant possessed firearms as seen in Exhibits 13 through 17. On May 31, 2020,

  Defendant was arrested for aggravated assault with a deadly weapon and other firearms crimes

  stemming from a fight in which the victim stated that Defendant retrieved a firearm and began to

  shoot. Those charges were subsequently dropped. A few months later, on July 9, 2020, the

  Defendant was found with the firearm and ammunition charged in this case.

     D. The Safety of the Community.

         This Court finds that no conditions of release will reasonably assure the safety of the

  community if the Defendant is released. According to the Government’s evidence, Defendant, a

  convicted felon, has possessed firearms on several occasions since he became a convicted felon in
                                                  4
Case 2:21-mj-00019-SMM Document 14 Entered on FLSD Docket 04/12/2021 Page 5 of 6




  February 2019. Since being convicted of a felony, he also has been charged with discharging a

  firearm during a fight at a party, although those charges recently were dropped. Most recently,

  Defendant was found in possession of a firearm at his mother’s home, just two months after being

  put on bond in a state case charging firearm crimes. These circumstances demonstrate that

  Defendant presents a significant danger to the community, and there are no conditions this Court

  could set that Defendant would follow that would assure the community’s safety. This Court

  therefore orders Defendant detained until further order of the Court.

         II.     Probable Cause:

         The parties agreed that the hearing on April 5, 2021 would also serve as a Preliminary

  Hearing pursuant to Federal Rule of Criminal Procedure 5.1. Defendant is charged by Criminal

  Complaint with possession of a firearm and ammunition by a convicted felon, in violation of Title

  18, United States Code, Section 922(g). The Court has considered the Government’s proffer and

  Agent Christy’s testimony. The Court finds that there is probable cause to believe a violation of

  Title 18, United States Code, Section 922(g) was committed, and that Defendant committed that

  violation. It is therefore ORDERED AND ADJUDGED that there is sufficient probable cause to

  believe Defendant has committed the offense referenced above and this matter shall proceed

  accordingly.

         IT IS hereby ORDERED that the Defendant be remanded to the custody of the U.S.

  Marshals. The Court also directs that the Defendant be afforded reasonable opportunity for private

  consultation with counsel, and the Court directs that, on order of a court of the United States or on

  request of an attorney for the Government, the person in charge of the corrections facility in which

  the Defendant is confined deliver the Defendant to a United States Marshal for the purpose of an

  appearance in connection with a court proceeding.
                                                   5
Case 2:21-mj-00019-SMM Document 14 Entered on FLSD Docket 04/12/2021 Page 6 of 6




         DONE AND ORDERED in Chambers at Fort Pierce, in the Southern District of Florida,

  this 12th day of April, 2021.

                                                  ___________________________________
                                                  SHANIEK M. MAYNARD
                                                  UNITED STATES MAGISTRATE JUDGE




                                             6
